 Case 4:20-cv-04135-RAL Document 10 Filed 10/23/20 Page 1 of 5 PageID #: 213




                            UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                     SOUTHERN DIVISION



 LA'SHANE DONYALE SCOTT,                                        4:20-CV-04I35-RAL


                       Plaintiff,

                                                         ORDER SCREENING CASE AND
        vs.                                         DENYING APPOINTMENT OF COUNSEL


DR. MARY CARPENTER,INDIVIDUAL
AND OFFICIAL CAPACITY; DR. REGIER,
INDIVIDUAL AND OFFICIAL CAPACITY;
PA MANSON,INDIVIDUAL AND
OFFICIAL CAPACITY; NURSE LEANN,
INDIVIDUAL AND OFFICIAL CAPACITY;
NURSE KELLEY,INDIVIDUAL AND
OFFICIAL CAPACITY; NURSING
SUPERVISOR JESSICA,INDIVIDUAL AND
OFFICIAL CAPACITY; and NURSE
RACHAEL TYCZ,INDIVIDUAL AND
OFFICIAL CAPACITY,

                       Defendants.




       Plaintiff La'Shane Donyale Scottt is an inmate at the South Dakota State Penitentiary in

Sioux Falls, South Dakota. He filed a second amended complaint under 42 U.S.C. § 1983, alleging

that various individuals violated his rights under the Eighth Amendment by being deliberately

indifferent to his serious medical needs(Counts I and II) and that some ofthese same individuals

were negligent and engaged in medical malpractice (Count III). Doc. 9. In the "Request for

Relief section of his second amended complaint, Scott asks for a preliminary injunction'"due to

the fact that I am in desperate need of repair to the stricture in my urethra" and for monetary

damages. Doc.9 at 14. Scott also moved for the appointment of covmsel. Doc. 8.

                                               I
 Case 4:20-cv-04135-RAL Document 10 Filed 10/23/20 Page 2 of 5 PageID #: 214




         "A pro se litigant has no statutory or constitutional right to have counsel appointed in a

civil case." Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). In determining whether to

appoint counsel to a pro se litigant, the court considers the complexity of the case, the ability of

the litigant to investigate the facts, the existence of conflicting testimony, and the litigant's ability

to present his claim. Id The facts of Scott's claims are not complex, he appears to already know

most of the facts necessary to prosecute his case, and his second amended complaint clearly sets

forth his claims. This Court denies Scott's request for counsel.

         This Court has an obligation to screen Scott's pro se second amended complaint under 28

U.S.C. § 1915A. At this stage of the case, this Court must accept the well-pleaded allegations in

the second amended complaint as true and draw all reasonable inferences in favor of the non-

moving party. Schriener v. Quicken Loans. Inc.. 774 F.3d 442. 444 r8th Cir. 2014T Civil rights

and pro se complaints must be liberally construed. Erickson v. Pardus, 551 U.S. 89, 94(2007)

(citation omitted); Bediako v. Stein Mart. Inc.. 354 F.3d 835, 839(8th Cir. 2004). Even with this

construction,"a pro se complaint must contain specific facts supporting its conclusions." Martin

V. Sargent. 780 F.2d 1334, 1337(8th Cir. 1985); Ellis v. Citv of Minneapolis. 518 F. App'x 502,

504(8th Cir. 2013). Civil rights complaints cannot be merely conclusory. Davis v. Hall. 992 F.2d

151, 152(8th Cir. 1993); Parker v. Porter. 221 F. App'x 481,482(8th Cir. 2007).

         A complaint "does not need detailed factual allegations ...[but] requires more than labels

and conclusions, and a formulaic recitation ofthe elements of a cause of action will not do." Bell

Atl. Corp. V. Twomblv, 550 U.S. 544, 555 (2007). "If a plaintiff cannot make the requisite

showing, dismissal is appropriate." Abdullah v. Minnesota. 261 Fed. App'x 926, 927 (8th Cir.

2008).
 Case 4:20-cv-04135-RAL Document 10 Filed 10/23/20 Page 3 of 5 PageID #: 215



       Under 28 U.S.C. § 1915A, this Court must screen prisoner claims filed in forma pauperis

and determine whether they are(1)"frivolous, malicious, or fail[] to state a claim on which relief

may be granted; or(2)seek[] monetary relieffrom a defendant who is immune from such relief."

See also Onstad v. Wilkinson, 534 F. App'x 581, 582(8th Cir. 2013).

       Counts I and II of Scott's second amended complaint allege that Defendants violated his

Eighth Amendment rights by failing to provide him with adequate medical care. "[A] prison

official who is deliberately indifferent to the medical needs of a prisoner violates the prisoner's

constitutional rights." Letterman v. Does. 789 F.3d 856, 861 (8th Cir. 2015). To state an Eighth

Amendment claim, Scott must show "a substantial risk of serious harm to the victim," and "that

the prison official was deliberately indifferent to that risk of harm." Ifr at 861-62(citing Gordon

V. Frank, 454 F.3d 858, 862 (8th Cir. 2006)). Scott's second amended complaint alleges a

substantially serious risk of harm.

       The deliberate indifference element of this claim "has two components: an actor must

'know[] of and disregard[] an excessive risk to inmate health or safety.'" Ifr at 862 (quoting

Farmer v. Brennan, 511 U.S. 825, 837 (1994)). Scott alleges that Defendants knew about his

conditions and failed to give him adequate care. Doc. 9 at 8-12. Taking Scott's allegations as

true as the Court must do on initial screening, Scott states claims under the Eighth Amendment.

       Count III of Scott's second amended complaint is a different matter. He alleges that the

Defendants engaged in medical malpractice and negligence and labels these claims as a

"supplemental state tort claim." Doc. 9 at 13. However, "[mjere negligence or medical

malpractice... are insufficient to rise to a constitutional violation." Dulanv v. Camahan, 132 F.3d

1234, 1239 (8th Cir. 1997). Thus, Scott's claims related to medical malpractice and negligence

do not survive initial review.
     Case 4:20-cv-04135-RAL Document 10 Filed 10/23/20 Page 4 of 5 PageID #: 216



           As noted above, Scott requests a preliminary injunction requiring the repair ofthe stricture

    in his urethra. Doc. 9. This Court will wait to hear from Defendants before ruling on any request

    for a preliminary injunction. After all, Rule 65(a) ofthe Federal Rules of Civil Procedure entitles

    the Defendants to be heard on a motion for a preliminary injunction. Moreover, Scott appears to

    be receiving some health care for his urethra issues, although he alleges that this care is deficient.

           Accordingly, it is hereby

           ORDERED as follows:


           1. Scott's second amended complaint is dismissed in part under 28 U.S.C. § 1915A.

               Scott's deliberate indifference claims survive initial screening, but his negligence and

               medical malpractice claims are dismissed without prejudice.

           2. Scott's Motion for Appointment of Counsel, Doc. 8, is denied.

           3. The clerk of court is directed to send blank summons forms to Scott so he may cause

               the summons and second amended complaint to be served upon the Defendants.
I




           4. The United States Marshals Service shall serve a copy of the second amended

               complaint. Doc. 9, summons, and this Order upon the above-listed Defendants. All

               costs of service shall be advanced by the United States.

           5. Defendant will serve and file an answer or responsive pleading to the remaining claims

               in the second amended complaint on or before 21 days following the date of service,

               unless this Court, on motion, grants a longer period of time within which to answer.

               The Defendants should also respond to Scott's request for a preliminary injunction

               within this same time period.

           6. Scott will serve upon Defendants or, if appearance has been entered by counsel, upon

               their counsel, a copy of every further pleading or other document submitted for
Case 4:20-cv-04135-RAL Document 10 Filed 10/23/20 Page 5 of 5 PageID #: 217




        consideration by the court. He will include with the original paper to be filed with the

        Clerk of Court a certificate stating the date and that a true and correct copy of any

        document was mailed to Defendants or their counsel. Defense counsel may notify Scott

        if they waive this requirement and choose to receive pleadings strictly through the

        CM/ECF system.



     DATED this         day of October, 2020.

                                          BY THE COURT:




                                          ROBERTO A. LANGE
                                          CHIEF JUDGE
